Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       Nos. 04-13-00834-CR
                                         & 04-13-00835-CR

                                         Albert NICOLAS,
                                             Appellant

                                              v.
                                   The STATE of TexasAppellee
                                      The STATE of Texas,
                                            Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court Nos. B93-6 & B93-7
                           Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: March 19, 2014

DISMISSED AS MOOT

           In previous judgments in which appellant Albert Nicolas was convicted of aggravated

sexual assault of a child, the trial court imposed $5,766.86 in costs. Several years later, appellant

filed a “Motion for Nunc Pro Tunc to Correct Judgments and Sentences, Motion to Set, Motion

for Bench Warrant.” In this motion, appellant sought to have the trial court correct the judgments

in his prior convictions “to remove the attorney fees” imposed because appellant was at all times

indigent. By order signed October 1, 2013, the trial court found appellant was indigent and stated
                                                                              04-13-00834-CR & 04-13-00835-CR


appellant “is no longer required to pay the fine, court cost due to Kerr County, as required in the

Judgment recorded in the above entitled cause in the amount of $5,766.86.” 1

        Despite receiving what appears to be all the relief he sought by way of his motion, appellant

timely filed a notice of appeal. Based on our initial review of the clerk’s record, it appeared

appellant’s appeals are moot – given that he received the relief he sought. Because it appeared

any issues appellant might raise would be moot, we ordered appellant to file in this court on or

before February 24, 2014, a statement of the issues he intends to raise on appeal. We advised that

if appellant failed to file a statement of issues as ordered, we would dismiss his appeal as moot.

Appellant did not respond.

        A case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome. Murphy v. Hunt, 455 U.S. 478, 481 (1982). Texas has applied

the mootness doctrine in juvenile cases. See In re R.M., 234 S.W.3d 103, 104 (Tex. App.—El

Paso 2007, no pet.) (citing In re G.E., 224 S.W.3d 647 (Tex. App.—El Paso 2006, no pet.)). In

G.E., the juvenile appealed the disposition order and his placement in a boot camp. Id. at 648.

While the appeal was pending, the juvenile’s probation was terminated. Id. The court of appeals

dismissed the appeal as moot because there was no live controversy between the parties and

resolution of the issues on appeal would have had no effect. Id.

        The Texas Court of Criminal Appeals has also applied the mootness doctrine. In Winkler

v. State, 252 S.W.2d 944, 944 (Tex. Crim. App. 1952), the defendant appealed his drunk driving

conviction. On appeal, the defendant challenged the trial court’s assessment of a fine and costs.

Id. The Court of Criminal Appeals held that because the defendant had paid the fine and costs, the

appeal was moot. Id.; see also Fouke v. State, 529 S.W.2d 772, 772 (Tex. Crim. App. 1975)


1
 Nicolas recites a different dollar amount in his motion. However, the judgment in the clerk’s record reflects costs
of $5,766.86.

                                                       -2-
                                                                   04-13-00834-CR & 04-13-00835-CR


(holding appeal from conviction for resisted arrest was moot because defendant voluntarily paid

fine and costs, which was only punishment assessed).

       In this case, Nicolas sought to have the trial court remove the imposition of the costs

assessed in the prior judgments. The trial court granted Nicolas the relief he sought. Accordingly,

we hold the appeals are moot. Proceeding with the appeals and rendering a judgment would have

no practical legal effect on an existing controversy. We therefore dismiss the appeals as moot.



                                                 PER CURIAM

Do Not Publish




                                               -3-